Citation Nr: 1133824	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the residuals of a left elbow sprain.

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of a right elbow sprain.

3.  Entitlement to an initial rating in excess of 10 percent for the residuals of a left knee strain.

4.  Entitlement to an initial rating in excess of 10 percent for the residuals of a right knee strain.

5.  Entitlement to an initial rating in excess of 10 percent for headaches.

6.  Entitlement to an initial compensable rating for left ulnar neuropathy.

7.  Entitlement to an initial compensable rating for right ulnar neuropathy.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran is a member of the National Guard and served on active duty from October 24, 2000 to March 9, 2001; from October 6, 2001 to September 30, 2002; from January 16, 2004 to December 23, 2004; from August 8, 2005 to September 22, 2006; and from January 2, 2008 to March 3, 2009.  He has had three tours of duty in Iraq, and his awards and decorations include the Bronze Star Medal, the Combat Infantryman Badge and the Combat Action Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in June and August 2009.  

In July 2009, the Veteran raised contentions to the effect that service connection is warranted for a sleep disorder manifested by a loss of breath.  In June 2010, he raised contentions to the effect that service connection is warranted for a neck disorder and that an increased rating is warranted for his service connected thoracolumbar strain.  Those claims have not been certified to the Board on appeal, nor has any been developed for appellate purposes.  Therefore, the Board has no jurisdiction over any of those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, they are referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  Since service connection became effective March 4, 2009, the Veteran's residuals of a left elbow sprain have consisted primarily of complaints of pain and limitation of flexion to 140 degrees.

2.  Since service connection became effective March 4, 2009, the Veteran's residuals of a right elbow sprain have consisted primarily of complaints of pain and limitation of flexion to 125 degrees.

3.  Since service connection became effective November 23, 2006, the Veteran's service-connected left knee strain has been manifested primarily by subjective complaints of pain, crepitus, and a range of motion from 0 to 150 degrees.

4.  Since service connection became effective November 23, 2006, the Veteran's service-connected right knee strain has been manifested primarily by subjective complaints of pain, crepitus, and a range of motion from 0 to 150 degrees.

5.  Since service connection became effective November 23, 2006, the Veteran's headaches have been productive of no more than characteristic prostrating attacks averaging one in two months over the last several months.

6.  Since service connection became effective March 4, 2009, the Veteran's left ulnar neuropathy has been productive of mild impairment.

7.  Since service connection became effective March 4, 2009, the Veteran's right ulnar neuropathy has been productive of mild impairment.


CONCLUSIONS OF LAW

1.  Since service connection became effective March 4, 2009, the criteria have not been met for a rating in excess of 10 percent rating for the residuals of a left elbow sprain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2010).

2.  Since service connection became effective March 4, 2009, the criteria have not been met for a rating in excess of 10 percent rating for the residuals of a right elbow sprain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2010).

3.  Since service connection became effective November 23, 2006, the criteria have not been met for a rating in excess of 10 percent for the residuals of a left knee strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2010).

4.  Since service connection became effective November 23, 2006, the criteria have not been met for a rating in excess of 10 percent for the residuals of a right knee strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2010).

5.  Since service connection became effective November 23, 2006, the criteria have not been met for a rating in excess of 10 percent for headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010).

6.  Since service connection became effective March 4, 2009, the criteria have been met for a 10 percent rating for left ulnar neuropathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2010).

7.  Since service connection became effective March 4, 2009, the criteria have been met for a 10 percent rating for right ulnar neuropathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to initial ratings for the residuals of a left elbow sprain, the residuals of a right elbow sprain, the residuals of a left knee strain, the residuals of a right knee strain, headaches, left ulnar neuropathy, and right ulnar neuropathy.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2007, the RO received the Veteran's claim of entitlement to service connection for knee disorders, and in March  2009, it received his claims of entitlement to service connection for headaches and disorders manifested by numbness of the arms and hands.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

In its June 2009 rating action, the RO granted the Veteran's claims of entitlement to service connection for the residuals of a left elbow sprain, the residuals of a right elbow sprain, the residuals of a left knee strain, the residuals of a right knee strain, headaches, left ulnar neuropathy, and right ulnar neuropathy.  The RO assigned 10 percent ratings for the elbow and knee disorders and for headaches.  The RO assigned noncompensable ratings for the ulnar neuropathy.  The ratings for the headaches and knee disorders became effective November 23, 2006.  Those for the elbow disorders and ulnar neuropathy became effective March 4, 2009.  The Veteran disagreed with those rating percentages and appealed them to the Board.  

Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate increased rating claims, such notice is not required in this case.  Inasmuch as those ratings derived from the initial service connection claim, the issues of entitlement to increased ratings are considered to be "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  

Where, as here, VA receives a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raises a new issue, the duty to assist the Veteran does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, a separate notice to the Veteran is not required with respect to his claims for increased ratings for the residuals of a left elbow sprain, the residuals of a right elbow sprain, the residuals of a left knee strain, the residuals of a right knee strain, headaches, left ulnar neuropathy, and right ulnar neuropathy.  

The foregoing discussion notwithstanding, the claims folder contains a significant body of evidence showing the manifestations of the noted disorders throughout the appeal period.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting the Veteran's VA treatment from February 2005 to April 2010; and a January 2011 report from K. B., Ph.D. 

In April, May, and June 2009, VA examined the Veteran to determine, in part, the nature, etiology, and extent of his residuals of a left elbow sprain, residuals of a right elbow sprain, residuals of a left knee strain, residuals of a right knee strain, headaches, left ulnar neuropathy, and right ulnar neuropathy.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In VA Form 9, dated in June 2010, VA offered the Veteran an opportunity for a hearing to present additional evidence and argument in conjunction with his appeal.  To date, however, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his increased rating claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999) Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

The Elbows

The Veteran contends that since service connection became effective March 4, 2009, he has had bilateral elbow pain which makes it difficult for him to fulfill his daily activities.  Therefore, he maintains that an initial rating in excess of 10 percent for each service-connected elbow disorder is warranted.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

In evaluating impairment of the upper extremities, it is often important to determine the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  In this case, the Veteran's service treatment records show that he is right handed.  

The Veteran's service-connected elbow disorders are rated as limitation of motion of the forearm.  38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207.  A 10 percent rating is warranted when flexion of the major forearm is limited to 100 degrees or extension is limited to 45 or 60 degrees.  A 20 percent rating is warranted when flexion of the major forearm is limited to 90 degrees or extension is limited to 75 degrees.  A 30 percent rating is warranted when flexion of the major forearm is limited to 70 degrees or extension is limited to 90 degrees.  Id.

A 10 percent rating is warranted when flexion of the minor forearm is limited to 100 degrees or extension is limited to 45 or 60 degrees.  A 20 percent rating is warranted when flexion of the minor forearm is limited to 70 or 90 degrees or extension is limited to 75 or 90 degrees.  Id.  

In March 2009, during EMG testing and nerve conduction studies, the strength in the Veteran's upper limbs was full at 5/5.  He did demonstrate neurologic deficits in both upper extremities which will be addressed in the discussion of ulnar neuropathy, below.  

During an April 2009 VA general medical examination, the Veteran complained of elbow problems since 2005.  He stated that he had experienced intermittent pain, which, on a scale of 1 to 10 was primarily a 6 or 7.  He also described a sharp, shooting pain through the right elbow.  On examination, his muscle strength was full at 5/5, and his muscle tone was normal in both upper extremities.  His reflexes and sensory processes were intact, and no spasticity or cerebellar signs were noted.  A clinical evaluation revealed no obvious swelling, erythema, or effusion, and there was no tenderness to palpation of either elbow.  

On further examination, the Veteran demonstrated the following range of elbow motion:  flexion to 125 degrees on the right and to 140 degrees on the left; extension to 0 degrees, bilaterally; pronation to 70 degrees on the right and to 80 degrees on the left; and supination to 80 degrees, bilaterally.  There was no further limitation of motion with repetitive activity due to weakness, instability, fatigue, lack of coordination, or endurance.  X-rays of the left elbow revealed a dorsal soft tissue prominence, possibly representing edema or bursal fluid.  The X-rays showed no significant arthritic process.  Following the VA examination, the relevant diagnosis bilateral elbow condition due to sprain.  
During a May 2009 VA examination, the Veteran continued to demonstrate normal muscle strength and tone in his upper and lower extremities.  His deep tendon reflexes were normal, and the examiner found no evidence of sensory deficits.  There was no joint swelling in the elbows.  

During VA treatment in December 2009 and January 2010, there was no joint swelling in the Veteran's elbows.  His strength was full at 5/5 in his upper extremities.  In January 2010, his primary care physician stated that from a physical standpoint, the Veteran was not disabled.  

In March 2010, the Veteran reported that on a scale of 1 to 10, he was experiencing level 8 pain in his elbows.  

The foregoing evidence shows that the Veteran's elbow disorders are manifested, primarily, by complaints of pain.  Although elbow flexion is reduced to 125 degrees on the right and to 140 degrees on the left, it is not reduced to a compensable degree.  38 C.F.R. § 4.71, Plate I, 4.71a, Diagnostic Code 5206 (2010).  Repetitive testing does not produce any additional limitation of function, and the Veteran retains normal upper extremity strength, reflexes, and sensory processes.  He has no obvious elbow swelling, erythema, or effusion, and there is no tenderness to palpation on either elbow.  Moreover, there are no findings of any associated instability, deformity, heat, redness, or muscle atrophy.  In addition, there are no findings that either elbow significantly impacts his ability to perform his daily activities.  

The Board has also considered whether increased evaluations could be assigned under any other potentially applicable diagnostic codes.  However, there is no indication that the Veteran has a flail joint (DC 5208) or ankylosis of the elbows (DC 5205).  As a consequence, higher disability evaluations under these codes are not justified.

On balance, the foregoing findings have been, generally, consistent since service connection became effective March 4, 2009.  They do not meet or more nearly approximate the schedular criteria for an initial rating in excess of 10 percent and, therefore, there is no basis for an increased rating for either elbow.  Accordingly, the appeal is denied.

The Knees

The Veteran contends that since service connection became effective November 23, 2006, the 10 percent ratings for his right and left knee disorders have not adequately reflected the level of impairment caused by those disorders.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, with respect to those claims, the appeal will be denied.  

The Veteran's knee disorders are rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  Under those codes, a 10 percent rating is warranted when knee flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  

Also potentially applicable in rating the Veteran's right knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 the Diagnostic Code used to rate knee impairment associated with recurrent subluxation or lateral instability.  A 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  

Separate ratings for instability and loss of motion may be assigned. Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that, while evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided, it is possible for a Veteran to have "separate and distinct manifestations" from the same injury, permitting different disability ratings); Vet. Aff. Op. Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 (1997)); Vet. Aff. Op. Gen. Couns 9-98 (Multiple Ratings for Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 63 Fed. Reg. 56704 (1998)) (holding that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria); Vet. Aff. Op. Gen. Couns 9-04 (Rating Limitation of Flexion and Extension of the Leg, 69 Fed. Reg. 59990 (2004)) (holding that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria). 

During August 2007 treatment by his VA primary care provider and the VA Neurology Service, the Veteran complained of bilateral knee pain.  However, he demonstrated a normal range of knee motion, bilaterally, without evidence of edema, effusion, or joint line tenderness.  His knee strength was full at 5/5, and his sensory processes and deep tendon reflexes in his lower extremities were within normal limits.  In September 2007, an MRI of the left knee was normal; but an MRI of the right knee revealed a partial tear of the anterior cruciate ligament.  That finding notwithstanding, an October 2007 consultation with the VA Orthopedic Service continued to show that the Veteran had a good range of knee motion, bilaterally, without appreciable weakness, laxity, or instability.  Nevertheless, in April and May 2009, VA examined the Veteran to determine the extent of impairment attributable to his service-connected knee disorders.

During the April 2009 VA general medical examination, the Veteran complained of intermittent pain, as well as weakness, stiffness, giving way, and a popping sensation in each knee.  He denied flare-ups but noted that the pain was aggravated by running and alleviated by time.  He continued to use a knee brace but denied surgery on his knees.  

On examination, the Veteran's strength in his upper and lower extremities was normal, as was his muscle tone and deep tendon reflexes.  No sensory deficits were elicited, and he demonstrated no spasticity or gait problems.  X-rays of the right knee were negative for a specific arthritic process, and those of the left knee revealed no more than trace effusion and previous Osgood-Schlatter's Disease.  The Veteran's range of knee motion was from 0 to 150 degrees, bilaterally, and he denied the use of any aids, such as a cane or wheelchair, to assist him with walking.  Moreover, there was no further limitation of motion with repetitive activity due to weakness, instability, fatigue, lack of coordination, or endurance.  In addition, there is no evidence that the Veteran's service-connected knee disabilities significantly affect his daily activities.  Indeed, during the Veteran's January 2010 treatment by VA, his VA primary care physician stated that from a physical standpoint, the Veteran was not disabled.  

During VA treatment in July 2009, the Veteran's gait was reportedly normal.

During treatment by his VA primary care provider in December 2009 and January 2010 and during a consultation with the VA Neurology Service in March 2010, the Veteran continued to demonstrate a normal gait with full strength, bilaterally, and no sensory deficits.  In December 2009, his left knee was objectively tender; however, there was no swelling.  In January 2010, the Veteran inquired as to whether his primary care provider would be willing to write a note that he would be disabled for the next 12 months.  However, the primary care provider stated that from a physical standpoint, the Veteran was not disabled.

In March 2010, the Veteran reported that on a scale of 1 to 10, he was experiencing level 8 pain in his knees.  

As demonstrated by the foregoing findings, the Veteran's bilateral knee disorders are manifested primarily by complaints of pain and crepitus.  Although he also reports stiffness, weakness, and giving way, the objective findings do not substantiate those complaints.  Indeed, since service connection became effective, the Veteran has consistently demonstrated full strength with a good range of knee motion.  His sensory processes have been normal as have his deep tendon reflexes.  He denies flare-ups in either knee, and repetitive testing does not result in any additional impairment of knee function on either side.  Moreover, there are no findings of any associated swelling, instability, deformity, heat, redness, or muscle atrophy.  In addition, there are no findings that either knee disorder had a significant impact on his ability to perform his daily activities.  As such, the Veteran does not meet or more nearly approximate the schedular criteria for an initial rating in excess of 10 percent at any time since service connection became effective for either his right or left knee disorders.  His complaints of knee pain have been taken into consideration.  However, these complaints are adequately compensated by the 10 percent evaluation currently assigned, since they have not caused a degree of impairment that would warrant the assignment of the next higher evaluation.  Therefore, an increased rating is not warranted, and the appeal is denied.

Headaches

The Veteran contends that since service connection became effective November 23, 2006, the rating for his headaches has not reflected the level of impairment caused by that disorder.  Therefore, he maintains that an increased initial rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Migraine headaches are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  

In August 2007, an MRI of the brain revealed mild sinusitis but no specific abnormality of the brain.  

During an April 2009 VA general medical examination, the Veteran complained of headaches every night or every other night.  He stated that they were primarily located on the back of his head and complained of associated blurred vision.  He denied nausea and emesis.  On a scale of 1 to 10, he rated the severity a 5.  

During his May 2009 VA examination, the Veteran reported that he had headaches as the result of several traumatic brain injuries in service.  He stated that his headaches occurred almost daily and that the severity was a 5 out of a possible 10.  He also stated that he was hypersensitive to light and sound.  He noted, however, that he still had to function and that he was able to do so, despite his headaches.  

Following the VA examination, the examiner concluded that the Veteran had tension-type headaches which were the most common type of headaches after a mild traumatic brain injury.  It was noted that his headaches did not interfere with his daily living.  They reportedly interfered with social interaction, both in and outside the workplace.  It was noted that the Veteran was not working at the time of the examination but that his headaches did not preclude his ability to work.  

In March 2010, the Veteran reported that on a scale of 1 to 10, he was experiencing level 8 pain with respect to his headaches.  

In March 2010, the Veteran was referred to the VA Neurology Service for an evaluation of his headaches.  He reported that his headaches were accompanied by nausea and sometimes, vomiting.  He also reported that light bothered his eyes.  He stated that prescription medication had been unavailing.  On examination, his head was normocephalic and atraumatic, and his scleras were non-icteric.  Following the examination, the diagnoses were chronic post-traumatic stress headaches, unspecified, with associated cervicogenic and musculoskeletal pain due to underlying back and neck discomfort.  

A review of the evidence discloses that since service connection became effective November 23, 2006, the Veteran's headaches have been manifested primarily by a sensitivity to sound and light and complaints of nausea and occasional vomiting.  Although he states that his headaches occur almost daily and interfere with his social interaction, he reports that he is able to function.  Moreover, he does not report, and the evidence does not show that the headaches are prostrating in nature more than once a month.  As such, he does not meet or more nearly approximate the schedular criteria for an initial rating in excess of 10 percent.  Accordingly, an increased an initial rating is not warranted, and the appeal is denied.  

Ulnar Neuropathy

The Veteran contends that since service connection became effective March 4, 2009, he has numbness and tingling in his hands and fingers, primarily as a result of his ulnar neuropathy.  He states that it is productive of mild impairment in each hand; and therefore, he maintains that an initial compensable rating is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, that portion of the appeal will be granted to the extent indicated.  

In rating the Veteran's service-connected ulnar neuropathy, it is important to remember that the Veteran is right handed.  

Paralysis of the ulnar nerve is rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8516.  A 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve in either the major or minor upper extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the major upper extremity, while a 40 percent rating is warranted for severe incomplete paralysis.  A 60 percent rating is warranted for complete paralysis of the ulnar nerve in the major upper extremity.  Id.

Complete paralysis of the ulnar nerve is manifested by a griffin claw deformity, due to flexor contraction of ring and little fingers; very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; inability to spread the fingers (or reverse); inability to adduct the thumb; and weakened flexion of the wrist.  Id.

In March 2009, EMG testing and nerve conduction studies revealed a positive Tinel's sign at the elbows but no evidence of subluxation of the ulnar nerve.  The strength in the Veteran's upper limbs was full at 5/5.  Following the testing, the relevant diagnosis was probable right ulnar mononeuropathy, most likely involving the sensory more than the nerve fibers.  There was also evidence of possible left mononeuropathy.  The examiner recommended bilateral, medial elbow pads to decrease the pressure on the Veteran's ulnar nerves.  

During an April 2009 VA general medical examination, the Veteran complained of numbness and tingling in his hands and arms.  The muscle strength was full at 5/5, and his muscle tone was normal in both upper extremities.  His reflexes and sensory processes were intact, and no spasticity or cerebellar signs were noted.  The Veteran demonstrated the following range of elbow motion:  flexion to 125 degrees on the right and to 140 degrees on the left; extension to 0 degrees, bilaterally; pronation to 70 degrees on the right and to 80 degrees on the left; and supination to 80 degrees, bilaterally.  Moreover, there was no further limitation of motion with repetitive activity due to weakness, instability, fatigue, lack of coordination, or endurance. X-rays of the elbows revealed a dorsal soft tissue prominence, possibly representing edema or bursal fluid.  The X-rays showed no significant arthritic process.   Following the VA examination, the relevant diagnosis was numbness and tingling of the upper extremities due to bilateral ulnar mononeuropathy.  The examiner stated that the Veteran's neurobehavioral effects did not interfere with his close relationships associated with work and family; and he was reportedly able to function with activities and instrumental activities of daily living. 

At his May 2009 VA examination, the Veteran complained of numbness in his hands at the ulnar fourth and fifth fingers.  His motor strength and muscle tone were normal, as were his deep tendon reflexes.  There was no evidence of any sensory deficits, spasticity, or cerebellar signs.  The relevant diagnosis was bilateral mild ulnar mono neuritis.  

In November 2009, the Veteran had a 3 cm by 3 cm ganglion removed from his left wrist.  The ganglion was productive of minimal swelling.  

In December 2009, the Veteran was treated for chronic pain syndrome.  There was no joint swelling in the hands, wrists, or elbows.  His strength was full at 5/5 in his upper and lower extremities.  

During the Veteran's January 2010 VA treatment, there was no joint swelling or redness of the hands, and his strength was 5/5 in his upper and lower extremities.  His primary care physician stated that from a physical standpoint, the Veteran was not disabled.  

A further review of the evidence discloses that the Veteran's bilateral ulnar neuropathy is primarily sensory in nature and manifested by numbness and tingling in his hands and arms.  Those findings have been confirmed by electrodiagnostic testing and have, generally, been consistent since service connection became effective March 4, 2009.  The May 2009 VA examiner found the Veteran's symptoms to be productive of mild impairment; and there is no competent, objective evidence to refute that opinion.  Therefore, the Board finds that the manifestations of the Veteran's bilateral ulnar neuropathy more nearly approximate the schedular criteria for a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  At the very least, there is an approximate balance of evidence both for and against the claim that an increased rating is warranted for his bilateral ulnar neuropathy.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  Accordingly, the appeal is allowed to the extent indicated.

In arriving at this decision, the Board has considered the possibility of a still-higher schedular evaluation.  However, the Veteran retains full muscle strength and normal muscle tone in both upper extremities, and his reflexes and sensory processes are intact.  He denies flare-ups, and there is no evidence of any associated loss of function, spasticity, deformity, or joint swelling.  Moreover, there are no findings that the Veteran's bilateral ulnar neuropathy is productive of any more than mild impairment.  Therefore, the Veteran does not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent.  

Additional Considerations

In adjudicating the current appeal, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal, because the Veteran has never claimed that his service connected knee or elbow disorders, headaches, and/or ulnar neuropathy prevent him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service connected knee or elbow disorders, headaches, and/or ulnar neuropathy.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the initially assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service connected knee disorders, elbow disorders, headaches, and/or ulnar neuropathy.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for any of those disorders nor does the record show that those disorders have caused marked interference with employment.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's knee disorders, elbow disorders, headaches, and/or ulnar neuropathy present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for the residuals of a left elbow sprain is denied.

Entitlement to an initial rating in excess of 10 percent for the residuals of a right elbow sprain is denied.

Entitlement to an initial rating in excess of 10 percent for the residuals of a left knee strain is denied.

Entitlement to an initial rating in excess of 10 percent for the residuals of a right knee strain is denied.

Entitlement to an initial rating in excess of 10 percent for headaches is denied.

Entitlement to an initial rating of 10 percent for left ulnar neuropathy is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for right ulnar neuropathy is granted, subject to the law and regulations governing the award of monetary benefits.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


